Per Curiam. The plea of Mohr presented a good defense to the note. It avers that appellants caused the officer who had arrested Glissman in the county of Peoria, and then held him in custody, to take him to McLean county for the purpose of procuring appellee to become surety for Glissman upon the note. This the officer had no authority to do as an officer of the law, and while engaged in such work his declarations to appellee would bind appellants, as their agent. The plea further avers that such officer threatened Glissman with the penitentiary if appellee did not sign the note, and promised to relieve him and stop further prosecution if he did so sign it, and that such promise was the sole and only consideration for the signature of appellee. A note based upon such a consideration is illegal and void, and its enforcement by the courts would be against public policy. Henderson v. Palmer, 71 Ill. 579; Gorham v. Keyes, 137 Mass. 583. The judgment of the Circuit Court will be affirmed. Judgment affirmed.